OPINION OF THE COURT
PER CURIAM.
The contention of Appellees that the arrest form failed to state sufficient facts to allege the crime is without merit. The arrest form described in detail the offensive nature of the act.
The charging document, while merely tracking the statute, was nonetheless sufficient to properly inform the defendant of the act *157complained of and put the defendant on notice. Johnson v. State, 351 So.2d 10 (Fla. 1977).
As to the merits of the case, we find the act complained of, i.e. the exposure of one’s sexual organs, specifically the vagina and labia, was done in such a manner as to meet the test of “a lascivious exhibition of those private parts of a person which common propriety required to be customarily covered in the presence of others.” Hoffman v. Carson, 250 So.2d 891 (Fla. 1971). Furthermore, such display, especially for hire or monetary gain, cannot by any reasonable interpretation, be for any other purpose than an “unlawful indulgence in lust, eager for sexual indulgence, Chesebrough v. State, 255 So.2d 675 (Fla. 1971).
In addition, such acts performed before only one person are none the less lewd, since the performance was one designed to attract the public and not contemplated to be held in the privacy of one’s home, Chesebrough, supra, at 678.
For the reasons above we feel the lower court erred in granting dismissal of the State’s charge.
REVERSED AND REMANDED.